 Case 3:20-cv-06151-FLW-TJB Document 1 Filed 05/20/20 Page 1 of 5 PageID: 1



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                                     X
WELCOME HOTEL GROUP LLC and
EDISON HOLDING NJ LLC,
                                          Civil Action No.:
                     Plaintiffs,
               -against-                                   NOTICE OF REMOVAL

LEXINGTON INSURANCE COMPANY,
CERTAIN UNDERWRITERS AT LLOYD’S OF
LONDON AND ASPEN SPECIALTY
INSURANCE COMPANY,

                              Defendants.
                                                    X

              TO THE HONORABLE JUDGES AND CLERK OF THE
     UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1441, Defendants,

LEXINGTON INSURANCE COMPANY, CERTAIN UNDERWRITERS AT LLOYD’S OF

LONDON, and ASPEN SPECIALTY INSURANCE COMPANY (hereinafter collectively

referred to as “Defendants”), file this Notice of Removal of the civil case styled Welcome Hotel

Group LLC, et al. v. Lexington Insurance Company, et al., Docket No. MER-L-000471-20,

pending in the Superior Court of New Jersey, Law Division, Mercer County. Removal to this

Court is proper for the reasons set forth below:

       1.      On or about March 4, 2020, Plaintiffs filed a Complaint and Jury Demand in the

Superior Court of New Jersey, Law Division, Mercer County, against Defendants encaptioned

Welcome Hotel Group LLC, et al. v. Lexington Insurance Company, et al., Docket No. MER-L-

000471-20. See Exhibit A, Plaintiffs’ Complaint.

       2.      Plaintiffs’ Complaint seeks insurance coverage from Defendants arising out of

water damages that were allegedly sustained as a result of frozen pipes, and allegedly discovered
    Case 3:20-cv-06151-FLW-TJB Document 1 Filed 05/20/20 Page 2 of 5 PageID: 2



on January 4, 2018, at the property located at 1 West Lafayette Street in Trenton, New Jersey.

See Exhibit A, Plaintiffs’ Complaint.

         3.       The Complaint and Jury Demand were served on Defendant, LEXINGTON

INSURANCE COMPANY (hereinafter referred to as “Lexington”), on April 21, 2020. Pursuant

to 28 U.S.C. § 1446(a), copies of all process, pleadings, and other orders served upon the

Defendant are attached hereto as Exhibit B.

         4.       To date, neither Defendant, CERTAIN UNDERWRITERS AT LLOYD’S OF

LONDON (hereinafter referred to as “Underwriters”), nor Defendant, ASPEN SPECIALTY

INSURANCE COMPANY (hereinafter referred to as “Aspen”), has been served with the

Complaint and Jury Demand. However, both Underwriters and Aspen join in the filing of this

Notice of Removal. 1

         5.       The ground for removal of this action is diversity of citizenship of the parties

under 28 U.S.C. §1441(b) as this civil action is between citizens of different states and none of

the parties in interest properly joined and served as defendant(s) are a citizen of the State in

which such action is brought.

         6.       Defendant, Lexington, is duly organized and existing under and by virtue of the

laws of the state of Delaware, with its principal place of business located at 99 High Street, 23rd

Floor, Boston, Massachusetts 02110.

         7.       Defendant, Underwriters, is an unincorporated association with its principal place

of business in London, England.

         8.       Defendant, Underwriters, is inclusive of Lloyd’s Syndicates 1414 and 1458.


1
  By joining in the filing of the instant Notice of Removal, Defendants Underwriters and Aspen do not waive service
of process, and moreover, both Defendants expressly reserve their rights pursuant to Federal Rule of Civil Procedure
12(b)(5) to assert the defense of insufficient service of process to the extent that Plaintiffs do not properly serve
them with the Complaint and Jury Demand.
 Case 3:20-cv-06151-FLW-TJB Document 1 Filed 05/20/20 Page 3 of 5 PageID: 3



       9.      Ascot Syndicate 1414 is an insurance syndicate duly organized and existing under

the laws of England with their principal offices in London. Ascot Corporate Name Ltd., which is

the sole corporate member of Ascot Syndicate 1414, is also duly organized and existing under

the laws of England with their principal offices in London.

       10.     RenaissanceRe Syndicate 1458 is managed by RenaissanceRe Syndicate

Management Limited, and is an insurance syndicate duly organized and existing under the laws

of England with their principal offices in London. RenaissanceRe Corporate Capital (UK)

Limited, which is the sole corporate member of RenaissanceRe Syndicate 1458, is also duly

organized and existing under the laws of England with their principal offices in London.

       11.     Defendant, Aspen, is duly organized and existing under and by virtue of the laws of the

state of North Dakota, with its principal place of business located in New York, New York.

       12.     Plaintiff, WELCOME HOTEL GROUP LLC (hereinafter referred to as “WHG”),

is a New Jersey Limited Liability Company. In the Complaint, Plaintiffs admit that WHG is

located in Mercer County, New Jersey. See Exhibit A (Plaintiffs’ Compl., preamble).

       13.     Plaintiff, EDISON HOLDING NJ LLC (hereinafter referred to as “EHN”) is a

New Jersey Limited Liability Company. In the Complaint, Plaintiffs admit that EHN is located

in Mercer County, New Jersey. See Exhibit A (Plaintiffs’ Compl., preamble).

       14.     Upon information and belief, Deepak Viswanath is an individual domiciled in

Texas and is the managing member of WHG.

       15.     Upon information and belief, Deepak Viswanath is the managing member of

EHN, and also owns EHN.

       16.     In their Complaint, Plaintiffs do not specify the amount of damages sought.

However, pursuant to invoices and estimates of repair work in connection with the claim for
 Case 3:20-cv-06151-FLW-TJB Document 1 Filed 05/20/20 Page 4 of 5 PageID: 4



insurance coverage at issue, the amount of the claim exceeds the $75,000 jurisdictional minimum

for diversity. The amount of loss remains in dispute.

       17.     This Court has original jurisdiction of this civil action pursuant to 28 U.S.C.

§1332 because there is complete diversity in the matter and, based upon the facts known to date,

the amount in controversy exceeds the sum of $75,000 exclusive of interest and costs.

       18.     This Notice is filed with the Court within thirty (30) days of Defendant,

Lexington’s, receipt, “through service or otherwise of a copy of the initial pleading setting forth

the claim for relief upon which such action or proceeding is based” as provided by 28 U.S.C.

Section 1446(b).

       19.     Pursuant to 28 U.S.C. §§ 1441(a) and 1446(a), this Notice of Removal is filed in

the District and Division within which the civil action is pending, the United States District

Court, District of New Jersey.

       20.     Pursuant to 28 U.S.C. §1446(d), Defendant will give notice promptly to all parties

of record and to the Clerk of the Superior Court of New Jersey, Law Division, Mercer County.

Attached hereto as Exhibit C is the Notice to the Clerk for the Superior Court of New Jersey,

Law Division, Ocean County that will be filed in that court. See also Certification of Counsel in

Support of Notice of Removal, filed in conjunction herewith.

       WHEREFORE, defendants LEXINGTON INSURANCE COMPANY, CERTAIN

UNDERWRITERS AT LLOYD’S OF LONDON, and ASPEN SPECIALTY INSURANCE

COMPANY pray that the instant action now pending before the Superior Court of New Jersey,

Law Division, Mercer County, be removed therefrom to the United States District Court for the

District of New Jersey and for such other and further relief as this Court deems just and proper.
 Case 3:20-cv-06151-FLW-TJB Document 1 Filed 05/20/20 Page 5 of 5 PageID: 5



         PLEASE TAKE FURTHER NOTICE that Defendants, upon filing the Notice of

Removal in the Office of the Clerk of the United States District Court for the District of New

Jersey, have also filed copies of the Notice with the Clerk of the Superior Court of New Jersey,

Law Division, Mercer County at Mercer County Courthouse, 175 S Broad Street, Trenton NJ

08608, to effect removal of this action to the United States District Court pursuant to 28 U.S.C.

§1441.

Dated: May 20, 2020

                                            /s/ Adam P. Stark____
                                            Adam P. Stark (APS 1044)
                                            FLEISCHNER POTASH LLP
                                            Concord Center
                                            Building 1, Suite 108
                                            1301 Highway 36
                                            Hazlet, New Jersey 07730
                                            (732) 530-7787
                                            Our File No.: 104-21381L
                                            Attorneys for Defendants:
                                            LEXINGTON INSURANCE COMPANY
                                            CERTAIN UNDERWRITERS AT LLOYD’S
                                            OF LONDON AND ASPEN SPECIALTY
                                            INSURANCE COMPANY
